Citation Nr: 0410999	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of an evaluation in excess of 10 
percent for residuals of left shoulder acromioclavicular joint 
separation.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from December 
1982 to October 1987 and had over three years and eleven months of 
prior active duty service.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For the reasons stated below, the issue of entitlement to service 
connection for degenerative joint disease of the lumbosacral spine 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's service-connected residuals of a left shoulder 
acromioclavicular joint separation is manifested by pain and 
tenderness and limitation of motion of the arm at shoulder level, 
but without additional functional loss as to limit motion to 25 
degrees from the side.


CONCLUSION OF LAW

The criteria for assignment of a 20 percent rating (but no higher) 
for the veteran's service connected left shoulder 
acromioclavicular joint separation have been met from the date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5201 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail, below, the Board finds 
that the passage of the VCAA and its implementing regulations does 
not prevent the Board from rendering a decision on the claim for 
assignment of a higher evaluation for service-connected residuals 
of a left shoulder acromioclavicular separation, as all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO provided VCAA notice to the 
veteran in a February 2001 letter that was prior to the September 
2001 rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the February 2001 letter, as well as the August 2002 statement 
of the case, the RO informed the appellant of the applicable laws 
and regulations including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA informed 
the appellant that it would obtain the available records in the 
custody of federal departments and agencies and request medical 
records from identified private health care providers.  The 
appellant was also informed that it was ultimately his 
responsibility to provide private records.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary to 
substantiate his increased rating claim.  Records from medical 
providers the veteran identified were requested and placed in the 
claims file.  The veteran was afforded a VA examination of the 
left shoulder in December 2000.  38 C.F.R. § 3.159(c)(4).  Also, 
the veteran has been afforded the opportunity to attend a hearing 
which he declined.  Furthermore, neither the veteran nor his 
representative has indicated, and there is otherwise no indication 
that there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  In fact, the veteran indicated in writing in July 2001 
that he provided all the medical records that he knew of and was 
able to obtain in regard to his shoulder disability.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim for assignment of a higher rating for the 
veteran's service-connected left shoulder disability is ready to 
be considered on the merits.  

II.  Analysis

The veteran asserts that the severity of his service-connected 
left shoulder disability warrants a higher than 10 percent 
disability rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

Normal shoulder range of motion is from zero to 180 degrees of 
flexion (elevation), zero to 180 degrees of abduction, and zero to 
90 degrees of internal rotation, and zero to 90 degrees of 
external rotation. 38 C.F.R. § 4.71, Plate I.

The veteran's service medical records show that he was treated for 
a left acromioclavicular separation in April 1984.  He reportedly 
originally injured his left shoulder in May 1983 when he struck 
his left shoulder on the ground.  He complained of intermittent 
popping, pain and locking and was given a temporary sling to wear.  
Range of motion of the left shoulder included abduction to 180 
degrees, flexion to 180 degrees, external rotation to 70 degrees 
with good strength and internal rotation of "Lz".  X-rays were 
negative.

The veteran was treated again in service for his left shoulder in 
December 1985.  He complained of recurrent pain, popping and 
locking.  Findings revealed decrease in range of motion, 
noticeable popping on rotation and occasional locking with 
noticeable palpable clicks in shoulder on abduction.  The veteran 
showed good strength.  He was assessed as having acromioclavicular 
separation.  It is noted that joint debridement had been 
recommended in April 1984, but was delayed due to the veteran's 
good strength and relatively mild symptoms at the time.  

In December 2000, the veteran underwent a VA examination and was 
noted to be right hand dominant.  He complained of left shoulder 
pain associated with stiffness.  There were no periods of flare-up 
of joint disease and no episodes of dislocation or recurrent 
subluxation.  The veteran was noted to have difficulty with 
overhead activity because of left shoulder pain.  Range of motion 
studies revealed left shoulder abduction from 0 to 80 degrees and 
flexion from 0 to 90 degrees.  Extension and internal and external 
rotation could not be performed.  There was guarding of movement 
and tender in the acromion process region.  The veteran had 
muscular pain and guarding due to left shoulder pain, which was in 
the left shoulder girdle muscles, mostly in the subscapular area.  
There were no muscle spasms in the area.  The examiner opined that 
the veteran had no additional limitation due to factors such as 
pain, fatigue, weakness or lack of endurance following repetitive 
use, or during flare-ups.  The veteran was diagnosed as having 
left shoulder tendonitis.  Left shoulder x-rays were negative.  

Medical records from the Texas Department of Corrections Health 
Services for the period from 1995 to 2001 are devoid of complaints 
or treatment regarding the veteran's left shoulder.

The veteran's left shoulder disability is evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  Under this code, impairment of the clavicle or scapula 
may be rated based on impairment of function of the contiguous 
joint or on the basis of malunion, nonunion or dislocation.  
Malunion of the clavicle or scapula warrants a 10 percent 
evaluation.  Nonunion of the minor clavicle or scapular warrants a 
10 percent evaluation if there is no loose movement or a 20 
percent evaluation if there is loose movement.  Dislocation of the 
clavicle or scapular warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

The evidence in this case does not support a higher than 10 
percent evaluation under Code 5203.  In this regard, examination 
findings in December 2000 did not show loose movement, and the 
examiner noted that there were no episodes of dislocation or 
recurrent subluxation.  Accordingly, a higher than 10 percent 
evaluation under Diagnostic Code 5203 is not shown by the 
evidence.  

Under Diagnostic Code 5201, a 20 percent evaluation is warranted 
if range of motion is limited to shoulder level (20 percent for 
major or minor joint); a 20 percent rating is warranted for 
limitation of motion of the minor arm when range of motion is 
restricted to midway between the side and shoulder level; and a 30 
percent rating requires that range of motion of the minor arm be 
restricted to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  After reviewing the records, the Board 
believes that the veteran's left shoulder disability meets the 
criteria under this code for a 20 percent evaluation based on the 
range of motion findings during the December 2000 VA examination.  
Specifically, the veteran demonstrated left shoulder abduction to 
80 degrees and flexion to 90 degrees.  These findings approximate 
limitation of motion at shoulder level.  See 38 C.F.R. § 4.71, 
Plate 1.    

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45 
in light of the Court's ruling in Deluca, supra.  The provisions 
of 38 C.F.R. § 4.59 have also been considered.  Specifically, the 
veteran has complained of pain with stiffness and difficulty in 
performing overhead activities due to pain.  Findings on 
examination included guarding of the movement and tender in the 
acromion process region.  However, these findings are best 
reflected in the criteria for the 20 percent evaluation under Code 
5201, and not the next higher evaluation of 30 percent.  This is 
so in view of the fact that the examiner opined that the veteran 
had no additional limitation due to factors such as pain, fatigue, 
weakness or lack of endurance following repetitive use, or during 
flare-ups.  Moreover, medical records from 1995 through 2001 are 
completely devoid of any complaints or treatment regarding the 
veteran's left shoulder disability.  In short, the evidence does 
not show additional functional loss due to pain or other factors 
that would further limit motion so as to result in limitation of 
motion midway between side and shoulder level.  

Moreover, there are no other potentially applicable codes that 
would warrant a higher than 20 percent evaluation.  That is, the 
veteran's symptoms do not approximate a higher than 20 percent 
evaluation under Diagnostic Code 5202 requiring impairment of the 
humerus, fibrous union; nor do they approximate ankylosis that is 
intermediate between favorable and unfavorable.  See Diagnostic 
Code 5200. 

Lastly, there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's left shoulder disability.  
The veteran does not allege, and the evidence does not establish, 
that this disability causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), or 
necessitates frequent periods of hospitalization.  In light of the 
foregoing, the veteran's claim for assignment of a higher 
evaluation for this disability do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board is thus 
not required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the foregoing reasons, the Board finds that a 20 percent 
evaluation is warranted for residuals of the veteran's left 
acromioclavicular joint separation, from the date of the grant of 
service connection.  


ORDER

A 20 percent rating is warranted for residuals of the veteran's 
left acromioclavicular joint separation is granted from the date 
of the grant of service connection.  The appeal is granted to this 
extent. 


REMAND

The veteran's service medical records show that he was treated for 
low back pain in January 1982 after trying to lift a box cart and 
feeling a sharp pain in his lower back.  He was assessed as having 
lumbar/sacral strain.  The veteran was also treated for low back 
pain in September 1979 and was noted to be status post 
weightlifting for six months.  He was assessed as having muscle 
spasm.  

Postservice medical evidence shows that the veteran was treated 
for back problems and includes a December 2000 VA examiner's 
diagnosis of degenerative joint disease of the lumbosacral spine. 

In light of the veteran's inservice treatment for back problems 
and postservice treatment of same, a medical opinion must be 
obtained regarding a possible nexus between the veteran's current 
back disability and service.  See 38 U.S.C.A. 5103A(d).  Although 
an examination was conducted, it does not appear that an etiology 
opinion was requested. 

In addition, the veteran's service dates must be verified.  On 
file is a VA Form 214 that verifying that the veteran served on 
active duty from December 1982 to October 1987.  It also verifies 
that he had 3 years, 11 months and 19 days of prior active duty 
service.  The dates of the veteran's earlier period of service 
should be verified, especially when considering that he was 
treated for back complaints in September 1979.

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information and evidence not of record 
that is necessary to substantiate his claim, (b) the information 
and evidence that VA will seek to provide, and (c) the information 
and evidence that the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should verify the dates of the veteran's active duty 
service prior to 1982.  

3.  The veteran should be scheduled for an appropriate VA 
examination to ascertain the nature and etiology of the claimed 
back disability.  It is imperative that the claims file be made 
available to the examiner for review in connection with the 
examination.  All clinical findings should be clearly reported, 
and the examiner should offer an opinion as to whether it is at 
least as likely as not (a 50% or higher degree of probability) 
that the veteran has a current back disability related to service.    

4.  After undertaking any additional development deemed necessary 
by the RO, the RO should review the record and determine whether 
the benefit sought can be granted.  The veteran and his 
representative should be furnished an appropriate supplemental 
statement of the case and be given an opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



